UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4342


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEROY PARHAM,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00121-RBS-JEB-1)


Submitted:    September 29, 2009            Decided:   October 28, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cristin Traylor, MCGUIRE WOODS LLP, Richmond, Virginia, for
Appellant. D. Monique Broadnax, Special Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leroy Parham pleaded guilty to possession with intent

to distribute cocaine base, in violation of 21 U.S.C. § 841(a)

(2006).             Parham     was       sentenced       to     ninety-six       months        of

imprisonment and now appeals.                        His attorney has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), raising

three issues but stating that there are no meritorious issues

for appeal.          Parham filed a pro se supplemental brief raising an

additional issue. *           We affirm.

               In    the     Anders         brief,    counsel    questions      whether       the

district       court       erred       in    accepting     Parham’s        guilty      plea    as

knowing      and     voluntary.             Because    Parham    did      not   move    in    the

district court to withdraw his guilty plea, any error in the

Fed. R. Crim. P. 11 hearing is reviewed for plain error.                                      See

United States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).

Furthermore, there is a strong presumption that a defendant’s

guilty      plea     is    binding      and     voluntary       if   he   has   received       an

adequate Fed. R. Crim. P. 11 hearing.                         United States v. Puckett,

61 F.3d 1092, 1099 (4th Cir. 1995); see Blackledge v. Allison,

431 U.S. 63, 74 (1977) (finding that statements made during a

plea       hearing    “carry       a    strong       presumption     of    verity”).          Our


       *
       We have considered the claim raised in Parham’s pro se
brief and conclude the claim lacks merit.



                                                 2
review of the record discloses that the district court fully

complied     with     Rule     11.       We     conclude,       therefore,         that     the

district court did not err in accepting Parham’s guilty plea as

knowing and voluntary.

             Counsel next questions whether Parham’s trial counsel

was ineffective.        To prove a claim of ineffective assistance of

counsel, a defendant must show (1) “that counsel’s performance

was    deficient,”       and        (2) “that        the      deficient          performance

prejudiced    the     defense.”          Strickland v.         Washington,            466   U.S.

668,   687    (1984).          With     respect       to     the    first       prong,      “the

defendant must show that counsel’s performance fell below an

objective     standard       of      reasonableness.”               Id.    at    688.        In

addition, “[j]udicial scrutiny of counsel’s performance must be

highly deferential.”           Id. at 689.          Under the second prong of the

test in the context of a conviction following a guilty plea, a

defendant can show prejudice only by demonstrating “a reasonable

probability that, but for counsel’s errors, he would not have

pleaded    guilty     and    would       have      insisted    on     going      to    trial.”

Hill v. Lockhart, 474 U.S. 52, 59 (1985).

             This     court       may     address        a    claim       of    ineffective

assistance on direct appeal only if the lawyer’s ineffectiveness

conclusively        appears       on     the       record.          United       States       v.

Baldovinos,     434     F.3d      233,    239       (4th     Cir.    2006).           We    have

thoroughly    reviewed        the      record      and   conclude      that      Parham      has

                                               3
failed to demonstrate that ineffective assistance conclusively

appears on the record and, therefore, we decline to address this

claim on direct appeal.

              Finally, counsel questions whether the district court

erred    in    sentencing          Parham.          We    review       a     sentence    for

reasonableness,          applying        an     abuse     of       discretion    standard.

Gall v. United States, 552 U.S. 38, ___, 128 S. Ct. 586, 597

(2007); see also United States v. Layton, 564 F.3d 330, 335 (4th

Cir. 2009), petition for cert. filed (U.S. July 24, 2009) (No.

09-5584).         In    so   doing,      we     first    examine      the    sentence    for

“significant procedural error,” including “failing to calculate

(or improperly calculating) the [g]uidelines range, treating the

[g]uidelines as mandatory, failing to consider the [18 U.S.C.]

§ 3553(a)      [(2006)]       factors,         selecting       a     sentence    based   on

clearly erroneous facts, or failing to adequately explain the

chosen sentence . . . .”                 Gall, 128 S. Ct. at 597.               This court

then     “‘consider[s]           the     substantive       reasonableness         of     the

sentence imposed.’”              United States v. Evans, 526 F.3d 155, 161

(4th Cir.) (quoting Gall, 128 S. Ct. at 597), cert. denied, 129

S. Ct. 476 (2008).               “Substantive reasonableness review entails

taking     into        account     the        ‘totality    of       the     circumstances,

including     the      extent     of     any    variance       from    the    [g]uidelines

range.’”      United States v. Pauley, 511 F.3d 468, 473 (4th Cir.

2007) (quoting Gall, 128 S. Ct. at 597).                             If the sentence is

                                                4
within     the    guidelines         range,      we    apply      a    presumption       of

reasonableness.         United States v. Allen, 491 F.3d 178, 193 (4th

Cir. 2007); see Rita v. United States, 551 U.S. 338, 346-56

(2007)      (upholding             presumption         of       reasonableness       for

within-guidelines sentence).

            We have thoroughly reviewed the record and find that

the sentence is both procedurally and substantively reasonable.

The district court properly calculated the advisory guidelines

range, considered the 18 U.S.C. § 3553(a) factors, and provided

a comprehensive explanation of its chosen sentence.                          See United

States v. Carter, 564 F.3d 325, 328-30 (4th Cir. 2009).                                  In

addition,      Parham        has    failed     to     rebut     the    presumption       of

substantive      reasonableness         we   accord       to   his    within-guidelines

sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.      We therefore affirm the judgment and deny counsel’s

motion to withdraw.                This court requires that counsel inform

Parham, in writing, of the right to petition the Supreme Court

of the United States for further review.                          If Parham requests

that   a   petition     be     filed,    but     counsel       believes    that   such    a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                            Counsel’s motion

must   state     that    a    copy    thereof       was     served    on   Parham.       We

                                             5
dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    6